EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janet Embretson on December 17, 2021.

The application has been amended as follows: 

Claim 14, line 1, delete, “A serum-free method to induce definitive endoderm differentiation in stem cells, comprising: a) combining in the absence of serum stem cells, one or more base tissue culture media, an amount of glutamine or an analog thereof, an amount of one or more lipids, an amount of one or more non-essential amino acids, an amount of one or more thiols, an amount of insulin, an amount of transferrin, an amount of selenium, 0.1 mg/mL to about 10 mg/mL of polyvinylalcohol having a molecular weight of about 80,000 to about 105,000, an amount of Activin and an amount of a GSK3 inhibitor, thereby providing a mixture comprising cells with primitive streak formation, and b) combining in the absence of serum the mixture or a portion thereof, or cells with primitive streak formation, and one or more base tissue culture media, an amount of glutamine or an analog thereof, an amount of one or more lipids, an amount of one or more non-essential amino acids, an amount of one or more thiols, an amount of insulin, an amount of transferrin, an amount of selenium, 0.1 mg/mL to about 10 mg/mL of polyvinylalcohol having a molecular weight of about 80,000 to about 105,000 , and an amount of Activin and an amount of an inhibitor of AMP activated kinase effective to induce definitive endoderm differentiation, thereby providing definitive endoderm cells.” and replace with the following:

--A serum-free method to induce definitive endoderm cells, comprising: a) culturing stem cells in a serum free base culture medium with glutamine or an analog thereof, one or more lipids, one or more non-essential amino acids, one or more thiols, insulin, transferrin, selenium, 0.1 mg/mL to about 10 mg/mL of polyvinylalcohol having a molecular weight of about 80,000 to about 105,000, Activin, and a GSK3 inhibitor to produce cells with primitive streak formation; and b) 
polyvinylalcohol having a molecular weight of about 80,000 to about 105,000, Activin, and an inhibitor of AMP activated kinase to induce definitive endoderm cells.—


Claims 19-20 are cancelled.


Claim 22, line 1, after b), delete, “mixture of the”

Claim 25, line 1, after wherein the, delete “amount of” 

Claim 26, line 1, after wherein the, delete “amount of the” 

Claim 28, line 1, after wherein, delete “the amount of”

Claim 29, line 1, after wherein, delete “the amount of”




The following is an examiner’s statement of reasons for allowance: The method claims are allowable since they encompass a novel two step process to induce definitive endoderm.  The first step involves culturing stem cells in a serum free base culture medium with glutamine, polyvinylalcohol, Activin, and a GSK3 inhibitor to produce cells with a primitive streak formation.  These cells are then cultured in a serum free base culture medium with glutamine, lipids, amino acids, thiols, polyvinylalcohol, Activin, AMP activated kinase which induces a definitive endoderm.  These precise steps are not taught in d’Amour (US 20070259421) which is the closest prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657